Citation Nr: 1241955	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  04-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellar chondromalacia with osteoarthropathy.

2.  Entitlement to a rating in excess of 10 percent for right knee patellar chondromalacia with osteoarthropathy.

3.  Entitlement to a rating in excess of 10 percent for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to August 1980 and from May 1985 to May 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned the current ratings for the disabilities on appeal, effective from June 2002 .  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida, RO.  In September 2007, January 2009, and May 2011, the case was remanded for additional development and to satisfy notice requirements.  An August 2012 rating decision increased the ratings for the knee disabilities to 10 percent each, also effective from June 2002.  As the Veteran is presumed to be seeking the maximum rating, the matters remain on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  At no time during the appeal period are the Veteran's left and/or right knee disabilities shown to have been manifested by compensable limitations of flexion or extension, ankylosis, recurrent subluxation or lateral instability, or symptomatic cartilage removal. 

2.  The Veteran's service connected low back disability is not shown to have been manifested by more than slight limitation of lumbar spine motion; from September 23, 2002, moderate lumbosacral strain, moderate intervertebral disc syndrome with recurring attacks with intermittent relief, neurological symptoms warranting a separate compensable rating, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks during the past year are not shown; from September 26, 2003 forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis are not shown.  

3.  At no time during the appeal period is the Veteran's right ankle disability shown to have been manifested by more than moderate limitation of motion. 


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee patellar chondromalacia with osteoarthropathy is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5014, 5260, 5261, 5257, 5259 (2012).

2.  A rating in excess of 10 percent for right knee patellar chondromalacia with osteoarthropathy is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5014, 5260, 5261, 5257, 5256, 5259 (2012).

3.  A rating in excess of 10 percent for a low back disability is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 (prior to September 23, 2002); Code 5293 (from September 23, 2002 through September 25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).

4.  A rating in excess of 10 percent for residuals of a right ankle fracture is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a Codes 5271 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

As the rating decision on appeal granted service connection for the disabilities at issue, and assigned the initial ratings and an effective dates for the awards, statutory notice had served its purpose, and its application was no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed, Cir. 2007).  The statement of the case in these matters properly  provided notice on the downstream issue of entitlement to an increased initial rating.  It is not alleged that notice in this matter has been less than adequate.  

The Veteran's available pertinent treatment records have been secured.  The RO arranged for VA examinations in February 2002, February 2004, and June 2011.  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Chondromalacia or osteomalacia of the knee is rated as degenerative arthritis (see 38 C.F.R. § 4.71a, Codes 5014 and 5003), and is rated based on limitation of motion.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5010-5003. 

Code 5260 (for limitation of knee flexion) provides for a 30 percent rating where limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a.  Code 5261 (for limitation of knee extension) provides for a 50 percent rating where limited to 45 degrees; 40 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II (2012). 

Code 5257 (for recurrent subluxation or lateral instability of the knee) provides for a 30 percent rating for severe recurrent subluxation or lateral instability; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 10 percent rating for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

Code 5259 (for removal of semilunar cartilage) provides for a 10 percent rating, if symptomatic.  38 C.F.R. § 4.71a. 

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257.  VAOPGCPREC 23-97. (July 1997); VAOPGCPREC 9-98 (August 1998).  The General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (for limitation of flexion) and under Code 5261 (for limitation of extension), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004). 

When a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  Statutes and regulations are presumed not to apply in any manner that would produce genuinely retroactive effects, unless the statute or regulation itself provides for such retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Veteran's service connected low back disability includes lumbar strain, disc disease, and arthritis, and may be rated under the criteria for rating any such entity.  It is currently rated 10 percent under Code 5295.  Under 38 C.F.R. § 4.71a, Code 5292, and prior to September 26, 2003, a 10 percent rating is to be assigned when there is slight limitation of lumbar spine motion.  A 20 percent rating is to be assigned for moderate limitation of lumbar spine motion.  A 40 percent rating is to be assigned when lumbar spine limitation is severe.

Under 38 C.F.R. § 38 C.F.R. §4.71a, and prior to September 26, 2003, under Code 5295, which pertained to lumbosacral strain, a 10 percent rating is warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is warranted when there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent rating requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  40 percent is the maximum evaluation assignable under this code. 

Prior to September 23, 2002, Code 5293 provided for a 10 percent rating to be assigned for mild intervertebral disc syndrome.  A 20 percent rating was to be assigned when intervertebral disc syndrome was moderate, with recurring attacks of pain.  When the disability was severe, with recurring attacks and intermittent relief a 40 percent rating was to be assigned.  Pronounced disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent rating. 

Effective September 23, 2002, Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is to be assigned.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  A 10 percent rating is for assignment with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 

Note (1): For purposes of ratings under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. " Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

The criteria for rating disabilities of the spine, including intervertebral disc syndrome, were again revised effective September 26, 2003.  The revised criteria provide that the following General Rating Formula for Diseases and Injuries of the Spine is to be used for evaluating diseases and injuries of the spine under diagnostic codes 5235 to 5243 (unless a rating for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes results in a higher rating), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine.............100 

Unfavorable ankylosis of the entire thoracolumbar spine...............................50 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..........................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months................................... .......................40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months................................... .......................20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months................................... .......................10 

38 C.F.R. § 4.71a, Codes 5235 - 5243 (2012). 

The criteria for rating lower extremity neurological impairment are at 38 C.F.R. § 4.124a, Code 8520 (2012).  

The Veteran's right ankle disability is rated under Code 5271, which provides for a 10 percent rating for moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion.  (Other codes providing for a rating in excess of 10 percent for ankle disability-5270, 5272, 5273, 5274-require pathology not shown here, i.e., ankylosis, malunion, astragalectomy).  38 C.F.R. § 4.71a. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

On February 2002 VA examination, the Veteran complained that low back pain when present seemed to be kind of a jamming pain in the lower back area with muscle spasm.  When it occurred, it was difficult for him to twist, bend, or even walk until it loosened up after a day or so.  He had no radicular symptoms.  For his right ankle, he stated that he occasionally had some pain around it, but that it was not unstable, did not swell or lock, and did not cause lack of endurance as a result.  Regarding the knee conditions, he stated that they tended to pop when he extended, and he would have some brief pain.  His knees were not unstable, did not swell, did not lock, and were not particularly stiff in any way, with the left knee symptoms being lesser than the right.  

On examination, the Veteran had no muscle atrophy in his extremities.  His gait and stance were normal, including heel and toe walking.  He was able to perform repetitive squatting, as well as alternate leg hopping without difficulty.  Deep tendon reflexes of the extremities were symmetrical and normal bilaterally.  Sensation to pinprick and touch was normal.  Motor strength and motor function were within normal limits.  The knees had a normal range of motion, with flexion to 140 degrees and extension to 0 degrees bilaterally.  Right ankle range of motion was normal with just a little crepitation with flexion and extension.  There was a full range of right ankle motion without pain.  

On examination of the spine there was a normal range of motion with no spasm.  The Veteran noted some modest discomfort with deep flexion and extension of the back.  Flexion was to 95 degrees, extension was to 35 degrees, right and left lateral flexion were to 40 degrees, and right and left rotation were to 35 degrees.  X-rays showed moderate degenerative disc space disease localized to L4-5 with mild bilateral facet arthropathy.  The knees showed moderate patellar chondromalacia and mild osteoarthropathy within the remaining compartments of both knees.  The right ankle showed mild posttraumatic arthritic changes but no evidence of instability.  The diagnoses were status post lumbar spine sprain with degenerative disc space disease localized L4-5 with bilateral facet arthropathy L5-S1 with residuals; status post right ankle chip fracture involving the medial and posterior malleolus with posttraumatic arthritic changes and residuals; and bilateral patellar chondromalacia with bilateral osteoarthropathy.  

In a September 2002 statement, the Veteran indicated that because of lower back pain, he could only sleep on his side and had difficulty sleeping at night due to pain in his buttocks, pelvis, sacroiliac joints, and the back of his thighs.  It was difficult to sit or stand for an extended time and any bending or lifting aggravated his back and caused pain.  Even leisure activities placed a strain on his back.  After exercises such as slow jogs, his lower back stiffened up and at times there were muscle spasms.  His right ankle fracture at times prevented him from bearing weight on it.  He experienced difficulty walking at times.  His knees had been giving him a lot of pain.  At times, his knee gave with no contact whatsoever and would swell.  Because of his ankle and knee injuries, he was unable to perform the duties in the communication industry for which he was trained and qualified.  

On February 2004 VA examination, the Veteran reported a throbbing back pain across his whole lower back on lifting more than 50 pounds or doing sit-ups.  He denied any radiculopathy.  He was not employed.  He had had incapacitating episodes when he had overdone exercise such as sit-ups, the  last occurring about 2 months prior.  They would last for about a day; however, bedrest was not prescribed.  He stated that he got flare-ups basically anytime he overdid exercising such as sit-ups and running.  His right ankle would occasionally swell, especially with running, and he had a sharp pain when running and occasionally with no specific activity.  He indicated that his right ankle would not give out, lock, or pop, and was not unstable.  He would get an increase in the aching pain with cold weather, and occasionally prolonged standing for several hours would cause some right ankle pain.  Knee pain would occur primarily with running and it was sharp and located deep inside under the kneecaps of both knees and just inferior to the kneecaps.  He denied knee locking, giving out, swelling, or a feeling of instability.  His left knee popped a good bit including after prolonged standing.  He no longer ran regularly, and did not play basketball any more because of his knees.  
On examination, there was no lumbar spine tenderness but there was left paraspinal tenderness around the L4-5 level, with no paravertebral muscle spasms.  The Veteran had a normal lordotic curve.  On straight leg raising, there was no radiculopathy.  He could forward flex to 90 degrees, extend to 30 degrees, left and right rotate to 40 degrees, and left and right flex to 30 degrees.  He had pain across his lower back at the extremes of all ranges of motion.  He was also noted to have slight difficulty in his lower back when sitting from a prone position.  

Knee examination revealed mild crepitation in the left knee with flexion and extension, and there was some subpatellar grinding bilaterally.  There was no significant pain on motion.  Each knee could flex to 140 degrees and extend to 0 degrees.  There was no motion with varus or valgus stress; and a negative anterior drawer sign.  The Veteran had no obvious joint swelling or erythema and had 5/5 muscle strength in the bilateral lower extremities.  

Right ankle examination revealed tenderness in the inferior and posterior aspects of the medial malleolus, with no obvious joint swelling or erythema.  Range of motion in both ankles was normal.  The Veteran could dorsiflex both ankles to 20 degrees and plantarflex to 45 degrees.  He had normal inversion and eversion of the foot and no joint instability or laxity and a negative drawer sign.  His posture and gait were normal and heel/toe walking was normal.  Neurologically, he had good sensation to light touch and pinprick in both lower extremities and 2+ reflexes which were equal and symmetrical.  It was likely he would experience an increase in pain, incoordination, weakness, and fatigability during flare-ups, but it was not feasible to measure these objectively with any degree of medical certainty.  X-rays of the lumbar spine were normal.  X-rays of the right knee were normal, and the left knee had very minor spurring.  X-rays of the right ankle showed slight cortical thickening along the medial margin of the distal tibia.  The diagnoses were mechanical low back syndrome, minimal residual of right ankle fracture with radiographic evidence of post-traumatic change, and bilateral patellofemoral syndrome/chondromalacia patellae with early or minor degenerative changes/arthritis on the left.  

On June 2011 VA examination, the Veteran reported that his knee joints would give way and were unstable, painful, stiff, weak, and would swell.  Flare-ups were moderate and would occur every 2-3 days for hours.  He complained that his right ankle would give way, was unstable, painful, stiff, and weak, and had repeated effusions.  There was decreased speed of joint motion.  He denied locking, dislocation, and subluxation.  He reported that he could not run or participate in physical activities.  He was able to stand for 15-30 minutes and able to walk 1/4 mile.  On examination, his gait was normal and there was no evidence of abnormal weightbearing.  The knees had no crepitation, clicks, snaps, or instability, nor were there patellar, tendon, or other knee abnormalities.  There was no right ankle instability, tendon abnormality, or noted angulation.  Left knee flexion was to 120 degrees and extension was normal to 0 degrees.  Right knee flexion was to 125 degrees and extension was to 0 degrees.  There was objective evidence of pain following repetitive motion.  Right ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, with objective evidence of pain following repetitive motion but no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  November 2010 X-rays of the knees revealed degenerative changes.  The Veteran was employed full time and had lost 4 weeks from work in the last 12 months.  The diagnoses were bilateral knee strain and remote right ankle strain.  

On June 2011 VA examination of the lumbar spine, the Veteran denied urinary incontinence, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He reported fatigue, decreased motion, stiffness, weakness, spasm, and spine pain, but denied radiation.  Daily achy pain was caused by sitting and laying in bed the wrong way and by physical fitness activities.  It was noted that there had been no incapacitating episodes of spine disease.  On examination, the Veteran's posture and gait were normal and there were no abnormal spinal curvatures, nor was there thoracolumbar spine ankylosis.  Thoracolumbar spine flexion was to 90 degrees, extension was to 30 degrees, left and right lateral flexion were to 30 degrees, and left and right lateral rotation were to 30 degrees.  There was objective evidence of pain on active range of motion but no additional limitations after 3 repetitions of range of motion.  Reflexes were 2+ (normal) at the knees and ankles, and plantar reflexes were normal.  Hip flexions and extensions were 5/5 bilaterally, as were knee flexions and right ankle dorsiflexion and plantar flexion.  There was normal muscle tone with no muscle atrophy.  The diagnosis was remote lumbar strain/degenerative disc disease.  

Knees

The Veteran's service-connected left and right knee disabilities are currently rated under Code 5261 and 5003-5261, respectively, with the 10 percent ratings being sustainable under Diagnostic Code 5003 based on painful motion of the knee joint.  Inasmuch left and right knee flexion and extension are possible beyond 45 and 10 degrees, respectively, compensable ratings under Codes 5260 and 5261 are not warranted.   A compensable rating under Code 5257 also is not warranted, as recurrent subluxation and lateral instability are not shown.   There is no evidence of ankylosis; consequently Code 5256 does not apply.  There is also no evidence of symptomatic removal of semilunar cartilage; in fact, there is no record of knee surgery.  Consequently, Code 5259 does not apply.  In short, an increased rating is not warranted under any applicable criteria.

Low Back Disability

A rating in excess of 10 percent for lumbar strain under the criteria in effect prior to September 23, 2002 requires moderate limitation of motion of the lumbar spine (Code 5292), or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (Code 5295); or moderate intervertebral disc syndrome with recurring attacks (Code 5293).  Such disability is not clinically shown.  The 2002 VA examination found a normal range of motion of the lumbar spine with no muscle spasm, and reflexes were normal.  On February 2004 VA examination, there was no more than slight limitation of lumbar spine motion, with no paravertebral muscle spasm, and no radiculopathy.  On June 2011 VA examination, the Veteran denied neurological symptoms, had normal muscle tone with no atrophy, and had no more than slight limitation of lumbar spine motion.  Accordingly, a rating in excess of 10 percent under Codes 5292, 5293, or 5295 is not warranted.

From September 23, 2002, there is no basis for rating the low back disability based on incapacitating episodes as none are shown.  On February 2004 VA examination, the Veteran reported he had incapacitating episodes; however bedrest (required for rating based on incapacitating episodes) was not prescribed.  See Note(1) to Diagnostic Code 5293, effective from September 23, 2002.  

The orthopedic manifestations of the Veteran's service connected low back disability have consisted of no more than slight limitation of lumbar spine motion, warranting no more than a 10 percent rating.  This 10 percent rating may be combined with a rating for the neurological manifestations of the disability.  However, no significant neurological impairment is shown, and a compensable rating for neurological impairment is not warranted.  

Under the most recent revision (effective September 26, 2003), intervertebral disc syndrome (Code 5243) may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or based on incapacitating episodes, whichever method results in the higher rating.  As incapacitating episodes once again are not shown, rating on that basis is not indicated.  Under the General Rating Formula, a rating in excess of 10 percent is only possible when thoracolumbar spine forward flexion is limited to 60 degrees or less, when combined ranges of thoracolumbar motion are less than 120 degrees, or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The evidence shows no such limitations and no muscle spasm.  Consequently a rating in excess of 10 percent under the General Rating Formula is not warranted.  

Right Ankle Disability

Regarding the right ankle, comparing the ranges of motion found on examinations with the norms found in 38 C.F.R. § 4.71, Plate II (0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion) leads to a conclusion that no more than slight limitation of right ankle motion is shown.  The Veteran had no limitation of right ankle motion (quantifiable in degrees, crepitation was noted) on February 2002, February 2004, and June 2011 VA examinations, and there were no additional quantifiable limitations of motion after repetitive testing.  In fact there is no objective evidence (or allegation) that the Veteran's right ankle disability has ever been manifested by more than slight limitation of motion.  Accordingly, a schedular rating in excess of 10 percent is not warranted.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered.  However, given the remaining functional ability shown, including as represented by the muscle strength and tone findings and the lack of atrophy, a rating in excess of 10 percent is not warranted under any applicable Code for any disability at issue.  

The Board has considered whether referral of any of the claims for extraschedular consideration is warranted.  Whether referral for such is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. Here, there is no objective evidence or allegation in the record of symptoms of, and/or impairment due to, the bilateral knee, low back, or right ankle disabilities not encompassed by the criteria for the 10 percent rating assigned for each.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.

The Court has held that with the initial rating assigned with a grant of service connection, "staged" ratings may be warranted based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has not assigned staged ratings for the knee disabilities at issue; 10 percent ratings have been assigned for the entire appeal period.  As the record does not show that the severity of the disabilities at issue has varied during the time under consideration, the Board finds that staged ratings are not warranted.  

 In sum, no applicable criteria for a rating in excess of 10 percent for the Veteran's service connected bilateral knee, lumbar strain, or right ankle disability are met.  The preponderance of the evidence is against the claims, and they must be denied. 

Finally, the Board finds that the matter of entitlement to total disability rating for individual unemployability [TDIU] is not raised in the context of these claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran reported in a September 2002 statement that he was unable to perform the duties in the communication industry for which he was trained and qualified, he did not indicate or suggest that all forms of substantially gainful employment were precluded.  Furthermore, on examination in June 2011 he indicated that he was working full time and had lost only 4 weeks from work in the past 12 months.  A July 2011 private medical record notes that he was working in child protective services.


ORDER

A rating in excess of 10 percent for left patellar chondromalacia with osteoarthropathy is denied.

A rating in excess of 10 percent for right patellar chondromalacia with osteoarthropathy is denied.

A rating in excess of 10 percent for low back disability is denied.

A rating in excess of 10 percent for residuals of a right ankle fracture is denied.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


